O’Neill, C. J.,
dissenting.
Today, the majority, in effect, repeals the people’s constitutional right to referendum—the right to vote to adopt or to reject any section of any law passed by the legislature.
There is no provision of the Constitution, no case law and no legal precedent which requires this court to reach: that result.
The people’s constitutional right of referendum is one of the bedrocks of democracy, yet the approach of the majority appears to manifest more concern for its circumvention that for its preservation.
The majority opinion lays down no limitations, no reservations and no guidelines; it holds that the General Assembly, by inserting in any bill any appropriation for any current expense item, can deny to the people the right of referendum on every law, section of law and item of appropriation which is enacted into law by the passage1 of that bill. :
By their votes in a free election on Sections 1 and lc of Article II of the Ohio Constitution the people of Ohio reserved to themselves the right of referendum. By the votes of four members of this court, that right has been reduced to a mere privilege, which the General Assembly may grant or deny by the insertion of an appropriation section in any piece of legislation.
It is ironic that the demise of the referendum stems-from the very forces which the referendum was designed to control.
Nearly 65 years ago, on September 3, 1912, the electors of Ohio adopted amendments to Article II: Sections 1 to lg of the Ohio Constitution providing for initiative and referendum. That special election marked the high tide of the reform movement in Ohio state government. Of the 41 amendments on the ballot that day none was more rep-1 resentative or symbolic of the Progressive Era than the initiative and referendum. The Proceedings and Debates of the Constitutional Convention of the. State of Ohio (1912) *159reflect that 17 days were devoted to considering the initiative and referendum.
The delegates heard the eloquent statesman William Jennings Bryan address the Convention and state:
“The initiative and referendum do not overthrow representative government—they have not come to destroy but to fulfill. The purpose of representative government is to' represent, and that purpose fails when representatives mis-represent their constituents. Experience has shown that the defects of our government are not in the people themselves, but in those who, acting as representatives of the people, embezzle power and turn to their own advantage the authority given them for the advancement of the public welfare. It has cost centuries to secure popular goverment; the blood of millions of the best and the bravest has been poured out to establish the doctrine that governments derive their just powers from the consent of the governed.
“All this struggle, all this sacrifice, has been in vain if, when we secure a representative government, the people’s representatives can betray them with impunity and mock their constituents while they draw salaries from the public treasury.” 1 Proceedings and Debates of the Constitutional Convention of the State of Ohio (1912), at page 664.
Former President Theodore Eoosevelt supported initiative and referendum as follows:
“I believe in the initiative and the referendum, which should be used not to destroy representative government, but to correct it when ever it becomes misrepresentative.' * * * But in actual practice it has been found in very many states that legislative bodies have not been responsive to the popular will. Therefore I believe that the state should provide for the possibility of direct popular action in order to make good such legislative failure.” 1 Proceedings and Debates, supra, at page 383. ■ ■
Prior to today, this court has always upheld the people’s right to referendum.
*160In State, ex rel. Nolan, v. ClenDening (1915), 93 Ohio St. 264, 277-78, the court stated:
“Now, the people’s right to the use of the initiative and referendum is one of the most essential safeguards to representative government. The enemies of the ‘I. & R.’ persistently misrepresent it as destroying representative government, but it is not so. It is rather a guaranty or safeguard to preserve representative government. It is only when government ceases to be representative of the public welfare that the ‘I. & R.’ can be successfully invoked. If the people get real representative government there is no occasion for the ‘I. & R.’ The potential virtue of the ‘I. & R.’ does not reside in the good statutes and good constitutional amendments initiated, nor m the bad statutes and bad proposed constitutional amendments that are hilled. Rather, the greatest efficiency of the ‘I. & R.’ rests in the wholesome restraint imposed automatically upon the general assembly and the governor and the possibilities of the latent power when called into action by the voters. [Emphasis added.]
“There is nothing new or novel about this power so far as basic principles are involved. It has for more than a century been exercised with reference to constitutions, all of which, before their adoption as the organic law of the state, must first be approved by a vote of the people.
“The ‘I. & R.,’ as to-day understood, simply extends the referendum on constitutions and constitutional amendments to statutes enacted by the state legislature. If the right of referendum is a safe and sane power as to constitutions, it requires more than the ordinary imagination and legal legerdemain to conceive how such right of referendum can be dangerous as to statutes.
i í # *= #
“An examination of the various provisions of the constitution shows with what painstaking care the right of referendum was safeguarded, and the provision was made in the constitution expressly denying to the legislature any impairment of the right of referendum * ®
Section Ig of Article II of the Ohio Constitution pro*161vides, in part, that the referendum provisions “shall be self-executing, except as herein otherwise provided. Laws maybe passed to facilitate their operation, but in no way limiting or restricting either such provisions or the powers herein reserved.” In Shryock v. Zanesville (1915), 92 Ohio St. 375, 382, the court explained the purpose of this language and of the referendum provisions generally in the following words:
“In this connection it will not escape notice that as to the state-wide exercise of the power the constitution goes into the minutest detail, leaving nothing to the action of the general assembly and concluding with the general statement that the provisions of the whole section should be self-executing, thereby putting it beyond the power of an unfriendly legislature to cripple or destroy it.” (Emphasis added.)
These principles and their proper application determine the single issue presented which is whether Sections 1, 2, 3 and 4 of Amended Substitute Senate Bill No. 125 pertaining to voting procedures went into immediate effect or become effective on August 30,1977,90 days after the filing of the act with the Secretary of State and thus are subject to referendum.
The underlying thesis of the two relators, who are the Speaker of the House of Representatives and the President Pro-Tempore of the Senate, is that the addition in the House of a section appropriating funds to a bill which had passed the Senate without an emergency clause or a provision for appropriations has the effect of making the entire Act become immediately effective and not subject to the referendum.
The majority, disregarding some provisions of the Constitution, resolves the question by concluding that any law, including every item and section of that law, becomes immediately effective if it contains any item providing for appropriations for current expenses of the state government.
To arrive at its decision the majority has necessarily overruled, ignored, or improperly distinguished all pre*162vious case law. In addition, the Constitution has been construed so that the exception language of Section Id, Article II, repeals the general language reserving the right of referendum to the people in Sections 1 and lc of Article II. This is true for the obvious, reason that under the holding of the majority, the General Assembly, by simply adding an appropriation for current expenses of the state, by a bare majority vote, to a substantive change of the permanent laws of Ohio, can emasculate the constitutional right of electors of Ohio to a referendum.
The language of Section Id providing for a two-thirds vote to have a law go into immediate effect as an emergency measure is also rendered meaningless by the holding of the majority.
Sections 1, lc, and Id, of Article II of the Ohio Constitution, adopted by the electorate in 1912, govern the effective dates of legislative enactments in this state.
Section 1 reads, in pertinent part:
“* * * They [the people] also reserve the power to adopt or reject any law, section of any law or any item in any law appropriating money passed by the general assembly, except as hereinafter provided * *
Section lc reads:
“The second aforestated power reserved by the people, is designated the referendum, and the signatures of six per centum of the electors shall be required upon a petition to order the submission to the electors of the state for their approval or rejection, of any law, section of any law or any item in any law appropriating money passed by the general assembly. No law passed by the general assembly shall go into effect until ninety days after it shall have been filed by the governor in the office of the secretary of state, except as herein provided. When a petition, signed by six per centum of the electors of the state and verified as herein provided, shall have been filed with the secretary of state within ninety days after any law shall have been filed by the governor in the office of the secretary of state, ordering that such law, section of such law or any item in such law appropriating money be submitted to the electors of the *163state for their approval or rejection, the secretary of state shall submit to the electors of the state for their approval or rejection such law, section or item, in the manner herein-provided, at the next succeeding regular or general election in any year occurring subsequent to sixty days after the 'filing of such petition, and no such law, section or item shall go into effect until and unless approved by a majority of those voting upon the same. If, however, a referent dum petition is filed against any such section or item, the remainder of the law shall not thereby be preventedor delayed from going into effect.” (Emphasis added.) .
Section Id provides:
“Laws providing for tax levies, appropriations for the current expenses of the state government and ■ state institutions, and emergency laws necessary for the immediate preservation of the public peace, health or safety, shall go into immediate effect. Such emergency laws upon a yea and nay vote must receive the vote of two-thirds of all the 'members elected to each branch of the general assembly, and the reasons for such necessity shall be set forth in one section of the law, which section shall be passed only upon a yea and nay vote, upon a separate roll call thereon.' The laws mentioned in this section shall not be subject to the referendum.”
. The language of Section lc providing that “such, law, section of such law or any item in such law appropriating money be submitted to the electors of the state for their approval or rejection * * * ” establishes unequivocally that an Act need not necessarily have a single effective date. This was recognized by the court in State, ex rel. Donahey, v. Roose (1914), 90 Ohio St. 345, wherein paragraph two of the syllabus reads:
. ■ “Section lc of Article II of the Constitution of Ohio expressly provides for referendum not only upon any law but any section of a law. All sections of a law not subject to the referendum provisions of this section of the- constitution go into immediate effect when approved and signed by the governor.” ....
. .Laws which are not subject to the referendum, and *164■which go into immediate effect, as set forth in Section Id, include “[l]aws providing for tax levies, appropriations for the current expenses of the state government and state institutions, and emergency laws necessary for the immediate preservation of the public peace, health and safety.”
Before today the rule was well and wisely settled that exceptions to a general law must be strictly construed. The majority apparently overrules State, ex rel. Keller, v. Forney (1923), 108 Ohio St. 463 which approved the general rule of construction in its syllabus as follows:
“1. Exceptions to the operations of laws, whether statutory or constitutional, should receive strict, but reasonable, construction.
“2. The language of Section Id, Article II of the Constitution, expressly enumerating certain exceptions to the people’s right to referendum upon acts of the General Assembly, must be construed and applied with reference to this rule.”
Never before has this court construed Section Id of Article II to reach a conclusion, as does the majority, that any section of a law containing an appropriation shields the entire Act from a referendum. In all previous cases involving Section Id exceptions this court has recognized that the right of referendum attaches to each section of the law not specifically falling within Section Id. State, ex rel. Donahey, v. Edmondson (1913), 89 Ohio St. 93, 100; State, ex rel. Donahey, v. Roose, supra, at page 349; State, ex rel. Janes, v. Brown (1925), 112 Ohio St. 590, 593; State, ex rel. Keller, v. Forney, supra, at page 469.
Section Id, and the phrase, “appropriations for the current expenses of the state government and state institutions,” should be read in context with Sections 1 and lc. All the referendum sections were carefully drafted with the intent of reserving to the people the right of referendum, the right to veto a law passed by the General Assembly when that law misrepresented the wishes of the people. The purpose of excepting appropriations for current expenses was to insure that current expenses, such as salaries and Other contractual obligations of the state, would be timely *165honored. See 1 Proceedings and Debates of the Constitutional Convention of the State of Ohio (1912), at pages 698-700; State, ex rel. Janes, v. Brown, supra, paragraph four of the syllabus. All new laws, programs, and non-current expense appropriations not falling within Section Id are entitled to be challenged by the people in a referendum.
An examination of Amended Substitute Senate Bill No. 125 shows that Sections 1, 2, 3 and 4 thereof do not fall within any of the provisions of Section Id which would make them immediately effective; i. e., they are not “[l]aws providing for tax levies, appropriations for the current expenses of the state government and state institutions,” nor were they declared to be “emergency laws necessary for the immediate preservation of the public peace, health or safety.”
The majority accepts relator’s contention that: “Pursuant to the plain wording of Article II, Section Id, a law containing an appropriation for current expenses takes effect immediately.” The majority relies upon State, ex rel. Davies Mfg. Co., v. Donahey (1916), 94 Ohio St. 382. In that case, the Act in question was, in fact, an Act making general appropriations. The section of the Act, the effective date of which was at issue, contained language prescribing how appropriated monies should be drawn, including a provision concerning competitive bidding. The court concluded, at page 385, that the “appropriation in question was an appropriation for the current expenses of the state government” and that “the limitation with reference to competitive bidding was simply a condition under which the appropriation should be drawn.” The court held that the competitive bidding requirement was not subject to referendum, quite properly, since the requirement for competitive bidding applied only as a condition for that particular appropriation and did not become permanent law. To give practical effect to the constitutional exception for appropriations, temporary provisions needed to implement the appropriation must also be effective immediate-r ly. But a change in the permanent law governing the people of Ohio, which incidentally may require an appropriation, *166is a wholly different matter. Both the constitutional right of referendum and its exceptions should be given proper effect, and neither allowed to destroy the other.
Relators compare State, ex rel. Davies Mfg. Co., v. Donahey, supra, with the instant cause as follows: “The competitive bidding requirement for state contracts was quite clearly not a pure appropriation measure just like the portions of Am: Sub. S. B. 125 which prescribe election procedures are not pure appropriation measures. But like the first four sections of Am. Sub. S. B. 125, the competitive bidding provisions at issue in Donahey were part and parcel of a law containing an appropriation for current state' expenses and integrally related to such pure appropriation portions of the bill.”
Relator’s comparison is not persuasive. As noted, the’ Act in State, ex rel. Davies Mfg. Co., v. Donahey was a general appropriations Act. The language sought to be referred in Donahey consisted of 12 words buried in a 168-page general appropriations Act. The court there concluded that a provision in an appropriation Act concerning competitive bidding was not a separable portion of the Act subject to referendum but that it was a “condition under which the appropriation could be drawn.” The court’s well-reasoned conclusion in that case is not controlling here as the facts are not apposite. Sections 1, 2, 3 and 4 of the Act in question here are totally unrelated to the appropriation of' funds or procedures for their expenditure. Relators would have a 40-page Act of the General Assembly, amending numerous election laws, shielded from referendum because a part of Section 5 of the Act appropriates money for current expenses.
As Judge Learned Hand stated so persuasively in Central Hanover Bank & Trust Co. v. Commissioner (C. A. 2, 1947), 159 F. 2d 167, 169:
* * There is no more likely way to misapprehend the meaning of language—be it in a constitution, á statute, a will or a contract—than to read the words literally, forgetting the object which the document as a whole is meant to secure. Nor is a court ever less likely to do its duty *167than when, with an obsequious show of submission, it disregards the overriding purpose because the particular occasion which has arisen, was not foreseen. That there are hazards' in this- is quite true; there are hazards in all interpretation, at best a perilous course - between dangers on either hand; but it scarcely helps to give so wide a berth to. Charybdis’s maw that one is in danger of being impaled upon Scylla’s rocks.”
Applying the principle that “It is our duty to give a construction to the constitution as will make it consistent with itself, and will harmonize and give effect to ail its various provisions,” Hill v. Higdon (1855), 5 Ohio St. 243, 247; State v. Lathrop (1915), 93 Ohio St. 79, 87, I would hold:
“Section lc of Article II of the Constitution of Ohio expressly provides for a referendum not only upon any law but any section of a law.” State, ex rel. Donahey, v. Roose, supra (90 Ohio St. 345).
Any section of a law which changes the permanent law of the state is subject to referendum under the powers reserved to the people by Section 1 of Article II, even though the law also contains a séction providing for an appropriation for the current expenses of the state government and state institutions which under Section Id, Article ‘ II, becomes immediately effective.
The majority holding ignores the plain language of- the provisions of Section lc and Id of Article II which have been part of the Constitution of the state of Ohio since 1912 and totally frustrates the intent of those sections to vest in the electorate the power of referendum.'
Respondent Secretary of State thus is under no clear legal duty to “give Immediate effect to the election pro- - cedures mandated by Amended Substitute Senate Bill No. 125.” The writs should be. denied.